806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Debbie B. SHAW, Appellant,v.WEST POINT PEPPERELL, Appellee.
No. 86-3838.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1986.Decided Dec. 3, 1986.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  Franklin T. Dupree, Jr., District Judge.  (C/A No. 84-10-CIV-7)
Debbie B. Shaw, appellant pro se.
Edward Katze, Constangy, Brooks & Smith, for appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that Court's order refusing relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Shaw v. West Point Pepperell, C/A No. 84-10-Civ-7 (E.D.N.C., May 28, 1985).


2
AFFIRMED.